Callahan, J. P., and Green, J.
(dissenting). We cannot concur in the decision, to reverse and award the remainder interest to the estates of Betty Lockwood Olmsted and Jean Lockwood Landrigan. In our view, such a construction strains the language and intent of paragraph "seventh” of the testatrix’ will. "[T]he prime consideration of all construction pro*975ceedings is the intention of the testator as expressed in the will” (Matter of Larkin, 9 NY2d 88, 91), and where the language of the will or any part of it is clear, other rules of construction are inapplicable (Matter of Johnson, 32 AD2d 239, 243, affd 26 NY2d 858). In such case, the testamentary intent must be ascertained in the language of the will as written (Matter of Jones, 38 NY2d 189, 193; Matter of Collins, 13 NY2d 194, 198). The residuary bequest in this will: "Upon the death of may said son, I direct my said trustee to pay the funeral expenses, and pay the balance of the principal and corpus remaining in its hands over to my said daughters, jean LOCKWOOD LANDRIGAN and BETTY LOCKWOOD OLMSTED, in equal shares, share and share alike, absolutely, or if one be dead, to the survivor, absolutely”, clearly and unambiguously expresses the testatrix’ intention.
We agree that where there is a devise to one person and in the case of his death to another, the provision is to be construed as referring to death during the lifetime of the testator. However, this has no application where the first devisee takes a life estate (Matter of Gulbenkian, 9 NY2d 363, 369; Matter of Gautier, 3 NY2d 502, 508). Thus, the interest of the two daughters who predeceased the life estate did not vest at the death of the testatrix. Clearly, the testatrix conditioned the bequest of her residuary estate upon survivorship intended to benefit a living sister or sisters. The Surrogate properly held that there being no living sisters upon the death of the life estate, the residuary devised to the two sisters lapsed and passed by intestacy. It is clearly the intent of the testatrix here that the gift to the named remaindermen is conditioned upon both or one of them surviving termination of the trust. As neither remainderman survived the termination of the trust, the fund must be distributed as intestate property (In re Weiland’s Estate, 143 NYS2d 152, affd 1 AD2d 884, affd 1 NY2d 907). (Appeal from decree of Chautauqua County Surrogate’s Court, Cass, S. — will construction.) Present — Callahan, J. P., Denman, Green, Pine and Lawton, JJ.